Title: Enclosure No. 2: Account of the Dark Day in May 1780
From: Tufts, Cotton
To: Adams, John


An Account of the extraordinary Darkness which appeared in New England on the 19th. May 1780, Extending Southward as far as Fish Kill, to the Northward not as yet ascertained, Less (from this Place) in Degree to the Southward, greater to the Westward and northern Parts of this State.
May 19. It thunderd early this Morning and raind about 7 or 8. About 9 a Darkness came on gradually encreasing at 11. I could neither read nor write without a Candle which soon became necessary for Family Business and continued untill past 3 P.M. A Heavy black Cloud hung at the Westward and Northward, a Thin Vapour Smoak or Fog rising up now and then and almost covering it at Times streaming like the Corruscations of the Aurora Borealis. In the Southern Hemisphere the Clouds appear low, thin and empty running in different Directions. Very little Wind or Rain during the Darkness. The Clouds have a brassy Appearance and the whole Complexion of the Clouds impresses the Mind with an Idea of an Approaching Hurricane, and a universal Gloom everywhere appears. About half after 3 the Wind which before had been South and So. West, sprung up at the North West, dispersd the Clouds and brought us Day. In the Evening the Wind Shifted to the East about 9. at Night and Darkness came on and held untill 12. The Moon had then risen and was full. I frequently during that Time went out of my House and could not abroad discern my Hand tho applied ever so near my Eyes. During the Darkness of the Day, a disagreable Smell was perceivd, some resembling it to the smell proceeding from a Chimney on Fire, others to that which arises from Swamps on Fire. A like Smell was perceivd In the Evening united with that of Sea Salts.
This uncommon Darkness, greater in Degree and longer in Duration than had ever been before amongst us occasioned much Speculation, some attributed it to the Influence of the Planets, some to the Effects of a Comet and some to an Eruption of a Vulcano. The Vulgar considered it some as portending great Calamities, others as a Prelude to the general Dissolution of all Things. A close Attention to what appeared before and during this Event will help us to (at least) a probable Solution of this Matter, without having Recourse to the Planets &c. for a Cause. Prior to this, The Woods from Ticonderoga for Thirty Miles downwards had been for some Time on Fire. No Rain for many Days, Winds chiefly at West and N. West. By these the Smoak and Vapours were carried to a great Distance, insomuch that in our Vicinity, the Sky was at Times obscurd, the Air crowded with Smoak and Vapours, a disagreable Smell like what proceeds from Swamps on Fire. The Sun from rising to setting appeard extremely red, on setting very large and when in the Meridian as if confind to a narrow Compass and capable of emitting only its rectinilear Rays. The Air chargd above and below with these smoaky Vapours, that had been for some Time collecting some of which had been driven off to Sea were now brought back by the South East Wind of the preceding Day and the South West Wind of this Morning helpt to bring forward those that came within its Influence by which there must be at this Time as gross a Collection as could be sustaind in the Air. The Thunder and Rain of this Morning might contribute to precipitate them towards the Earth. After the Rain somewhat abated, the Darkness came on, the Clouds some of them appeared very low and thin, above them were seen others passing in different Directions, apparently sliding one over the other. But little Wind, some Rain, what fell in Tubs left a Skum on the Top as of burnt Leafs, of a sooty Cast. What fell on Snow left the same Marks, as was observd in some Parts of Newhampshire State, where Snow still remained. From this Account Must We not infer, that this extraordinary Darkness was owing to a vast Collection of Smoke and Vapours brought together by a Number of concurring Causes and by Reason of different Currents of Air, conveyed in different Columns or Bodies so that when the Rays of Light struck one, they passed from that to the next with an impaired Force and so on, hence the Feebleness of Rays which reached us.
The Darkness was different in different Places, with respect to the Degree of it, a tolerable Idea You will form from the following Account, transmitted to the Public by some curious Observers at Ipswich Hamlet. “About 11 o’Clock the Darkness was such as to demand our Attention and put us upon making Observations; At half past 11 in a Room with Three Windows 24 Panes each, all open towards the South East and South large Print could not be read by Persons of good Eyes. About 12. the Windows being still open, a Candle cast a Shade, so well defined on the Wall as that Profiles were taken with as much Ease as they could have been in the Night.
“We dined about Two of the Clock, the Windows all open and Two Candles burning on the Table. In the Time of the greatest Darkness, some of the Dunghill Fowls went to roost, Cocks crowed in Answer to one another as they commonly do in the Night. Wood Cocks which are Night Birds whistled as they do only in the Dark—Frogs peeped—in short there was the Appearance of MidNight at Noon Day.”
A North West Wind sprung up about 3 o’Clock PM, dispersed the Vapours, carried them to Sea. These by the shifting of the Wind to East in the Evening, were brought back again and a Darkness from Nine to Twelve ensued—tho’ the Moon was risen and full, a Darkness greater than which I believe has not been experienced since the Children of Israel left Egypt.
